IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JOSHUA I. HARRIS,

             Appellant,

 v.                                                   Case No. 5D17-2636

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed April 13, 2018

3.850 Appeal from the Circuit Court
for Osceola County,
Jon B. Morgan, Judge.

Michael Ufferman, of Michael Ufferman Law
Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Joshua I. Harris appeals the postconviction court’s order summarily denying his

Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. Because the

court records attached to the denial order do not conclusively refute Harris’s claim in

ground two of his motion, in which he argued that his trial counsel was ineffective for

failing to call a defense witness at trial whose testimony Harris alleged would have
established that he did not shoot the victim, we reverse that part of the order and remand

for the court to either hold an evidentiary hearing on this ground or attach additional

records to its order conclusively refuting this claim. We otherwise affirm the order without

further discussion.

       AFFIRMED in part; REVERSED in part; and REMANDED.

TORPY, BERGER and LAMBERT, JJ., concur.




                                             2